 

First Amendment to Credit Agreement

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of May 16, 2013 by and among Bacterin International Inc., a Nevada
corporation (the “Borrower”), and ROS Acquisition Offshore LP, a Cayman Islands
Exempted Limited Partnership (the “Lender”).

 

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of August 24, 2012 (the “Credit Agreement”), pursuant to which the
Lenders have extended credit to the Borrower on the terms set forth therein;

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement,
as more fully described herein; and

 

WHEREAS, the Lender is willing to agree to such amendment, but only upon the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 

2.          Amendment to Section 8.4.2. Section 8.4.2 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

SECTION 8.4.2 Minimum Liquidity. The Liquidity of the Borrower shall not be less
than (i) $750,000 at any time on or prior to September 30, 2013 or (ii)
$1,500,000 at any time after September 30, 2013. The Borrower shall maintain an
amount equal to the amount required under this Section 8.4.2, along with its
other cash and Cash Equivalent Investments, in a Controlled Account.

 

3.          Amendment to Section 3.2. The last sentence of Section 3.2 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

At such time as the Borrower pays, prepays or repays, or is required to pay,
prepay or repay, any principal amount of the Loans, whether on the Maturity Date
or otherwise, whether voluntarily or involuntarily (if involuntarily, whether
required by this Agreement, the Royalty Agreement or any other Loan Document)
and whether before or after acceleration of the Obligations, including without
limitation any payment pursuant to any provision of this Section 3.2, the
Borrower shall pay to the Lender a fee in the amount equal to 1.5% of the
aggregate principal amount of such payment, prepayment or repayment. For the
avoidance of doubt, any such fees paid by the Borrower to the Lender shall not
be included in clause (ii) of the definition of “Recovered Amount” for purposes
of the Royalty Agreement.

 

 

 

 

4.          Effective Date. This Amendment shall become effective on the date on
which the Lender and the Borrower each duly executes a counterpart of this
Amendment.

 

5.          Expenses. The Borrower agrees to pay on demand all expenses of the
Lender (including, without limitation, the fees and out-of-pocket expenses of
Covington & Burling LLP, counsel to the Lender, and of local counsel, if any,
who may be retained by or on behalf of the Lender) incurred in connection with
the negotiation, preparation, execution and delivery of this Amendment.

 

6.          Representations and Warranties. The Borrower represents and warrants
to the Lender as follows:

 

(a)          After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)          After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement will occur or be continuing.

 

7.          No Implied Amendment or Waiver. Except as expressly set forth in
this Amendment, this Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of the
Lender under the Credit Agreement or the other Loan Documents, or alter, modify,
amend or in any way affect any of the terms, obligations or covenants contained
in the Credit Agreement or the other Loan Documents, all of which shall continue
in full force and effect. Nothing in this Amendment shall be construed to imply
any willingness on the part of the Lender to agree to or grant any similar or
future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.

 

8.          Waiver and Release. TO INDUCE THE LENDER TO AGREE TO THE TERMS OF
THIS AMENDMENT, THE BORROWER REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF
THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO
OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN
ACCORDANCE THEREWITH IT:

 

(a)          WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND

 

-2-

 

 

(b)          RELEASES AND DISCHARGES THE LENDER, ITS AFFILIATES AND ITS AND
THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH THE BORROWER EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST
ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION
WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

9.          Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Remainder of Page Intentionally Left Blank]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BACTERIN INTERNATIONAL, INC.,

as the Borrower

      By: /s/ John P. Gandolfo   Name:  John P. Gandolfo   Title:    Chief
Financial Officer

 

  ROS Acquisition Offshore LP,
as the Lender   By ROS Acquisition Offshore GP Ltd.,   its General Partner   By
OrbiMed Advisors LLC,   its investment manager       By: /s/ Samuel D. Isaly  
Name:  Samuel D. Isaly   Title:    Managing Member

 



Signature Page to First Amendment to Credit Agreement 



 

 

 

